Citation Nr: 1635313	
Decision Date: 09/09/16    Archive Date: 09/20/16

DOCKET NO.  13-31 370A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for a dental disorder for treatment purposes.  

2.  Entitlement to service connection for a dental disorder for compensation purposes.

3.  Entitlement to service connection for a temporomandibular joint (TMJ) disorder. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

M. Wulff, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from July 1999 to July 2002 and from May 2003 to May 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine.  Jurisdiction was subsequently transferred to the RO in Baltimore, Maryland.   

The Board notes that the Agency of Original Jurisdiction (AOJ) previously considered and denied a claim for service connection for a dental trauma in a January 2005 rating decision.  However, additional service treatment records have been associated with the claims file since the January 2005 rating decision.  These records include documents that are relevant to the Veteran's claim, including a dental health questionnaire, post-deployment health assessment, and report of medical assessment dated in April 2004.  Therefore, 38 C.F.R. § 3.156(c) applies and the claim for service connection for dental trauma will be reconsidered on the merits.  38 C.F.R. § 3.156(c) (noting that at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim).

The Board also notes that the issue on appeal was characterized by the RO as entitlement to service connection for facial trauma.  However, in light of the Veteran's contentions and the medical evidence of record, the Board has recharacterized the issue more broadly to ensure complete consideration of the claim.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-6, 8 (2009).  

The Board has also bifurcated the Veteran's claim for service connection for a 
dental trauma into two separate issues as reflected on the title page.  See Locklear v. Shinseki, 24 Vet. App. 311 (2011) (bifurcation of a claim generally is within VA's discretion); Tyrues v. Shinseki, 23 Vet. App. 166, 178-79 (2009), aff'd, 631 F.3d 1380 (Fed. Cir. 2011) (VA is free to dismember a claim and adjudicate it in separate pieces).  In this regard, the current record allows for adjudication of the issue of entitlement to service connection for a TMJ disorder, whereas further development is required for the remaining dental disorders.  Therefore, the Board finds that bifurcation is appropriate. 

The Board further notes that a claim for service connection for a dental disorder is also considered a claim for VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302, 306 (1993).  In this case, however, the claim for VA outpatient dental treatment has not been considered by the AOJ.  Therefore, it is remanded below.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge in May 2016.  A transcript of that proceeding is associated with the record.    

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  The Virtual VA electronic claims file contains documents that are either duplicative of those in VBMS or not relevant to the issue on appeal. 

The issues of entitlement to service connection for a dental disorder for compensation purposes and for dental treatment purposes are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.





FINDING OF FACT

The Veteran's temporomandibular joint disorder, diagnosed as a temporomandibular joint strain with facial contusion, is related to his military service. 


CONCLUSION OF LAW

The criteria for service connection for a TMJ disorder have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist 

In light of the favorable disposition, the Board finds that any deficiency in VA's notice or development actions is harmless error with respect to the issue adjudicated in this decision.  

II.  Law and Analysis 

Service connection may be granted for a disability resulting from injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to establish service connection for a present disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 38 F.3d 1163, 1167 (Fed. Cir. 2004).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 247, 431 (2006).

Service connection may also be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that service connection for a TMJ disorder is warranted. 

The Veteran essentially contends that he has a TMJ disorder due to facial trauma sustained during service.  He has also reported that his symptoms have been ongoing since service.  See, i.e., November 2008 VA examination report; March 2010 notice of disagreement.
 
The Veteran's service treatment records reflect that he sustained a facial injury during service that resulted in multiple loose teeth and lacerations.  See, e.g., March 2000 and June 2000 dental treatment records.  In September 2000, the Veteran reported pain at the site of his facial injury.  Thereafter, the Veteran continued to report dental problems.  

Following service, a September 2004 VA medical record noted that the Veteran complained of jaw pain.  The assessment was left joint subluxation with opening click.  

During a November 2008 VA examination, the Veteran reported that he experienced a popping sensation in the temporomandibular joint area since his in-service accident.  Physical examination revealed clicking of the temporomandibular joint with movement.  The examiner diagnosed the Veteran with a post-traumatic temporomandibular joint strain with facial muscle contusion.  He opined that it was at least as likely as not that the facial temporomandibular joint injuries were the direct result of the Veteran's military service.  

The Veteran has provided competent testimony regarding his in-service injury and ongoing TMJ disorder symptoms.  See Layno v. Brown, 6 Vet. App. 465, 467-69 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).  Moreover, the Board finds no reason to doubt the credibility of his testimony.  In this regard, the Veteran's statements are consistent with the service treatment records that show he sustained facial trauma during service and the post-service VA medical record that noted complaints of jaw pain.    

Furthermore, the record contains a competent opinion indicating that the Veteran's TMJ disorder is related to the in-service trauma.  The Board notes that the November 2008 VA examiner did not review the Veteran's claims file.  However, the absence of claims file review alone does not render an opinion inadequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008).  Here, the Board finds that the examiner's opinion is adequate, as it was based on the Veteran's competent and credible lay statements.  The opinion is also consistent with the medical evidence of record, including the Veteran's service treatment records.  Moreover, the Board notes that there are no medical opinions to the contrary associated with the record.  

Given the positive medical opinion from the VA examiner and resolving all doubt in the Veteran's favor, the Board concludes that service connection for a TMJ disorder, diagnosed as a temporomandibular joint strain with facial contusion, is warranted. 


ORDER

Service connection for a TMJ disorder, diagnosed as a temporomandibular joint strain with facial contusion, is granted  


REMAND

Regarding the claim for service connection for a dental disorder for dental treatment purposes, this issue does not appear to have been adjudicated by the AOJ or referred to the appropriate VA Medical Center (VAMC) for a formal determination.  The regulation relating to service connection of dental conditions for treatment purposes was amended, effective February 29, 2012, in order to clarify existing regulatory provisions and to reflect the respective responsibilities of the Veterans Health Administration (VHA) and Veterans Benefits Administration (VBA) in determinations concerning eligibility for dental treatment.  The amended version of 38 C.F.R. § 3.381 clarifies that VBA will adjudicate a claim for service connection of a dental condition for treatment purposes after VHA determines that a veteran meets the basic eligibility requirements of 38 C.F.R. § 17.161 and requests that VBA make a determination on relevant questions. 38 C.F.R. § 3.381(a).  Therefore, remand is necessary to ensure that this action is completed.

Regarding the Veteran's claim for a dental disorder for compensation purposes, it does not appear that the Veteran has been provided complete notice for his claim.  In the September 2013 statement of the case (SOC), the RO listed the relevant provisions of 38 C.F.R. § 3.381 (service connection of dental conditions for treatment purposes); however, the SOC did not list the relevant regulations and rating criteria contained in 38 C.F.R. §§ 4.150 (schedule of ratings - dental and oral conditions).  Therefore, remand is necessary.

The Veteran was afforded a VA examination in connection with his claim for dental trauma in December 2008 and an addendum opinion was obtained in April 2009.  The examiner opined that that the Veteran's periapical and pulpal pathology was most likely caused by previous in-service trauma.  She recommended Class IIA category treatment for teeth number 6 through 11 and number 22 through 27.  In the April 2009 addendum, the examiner confirmed her previous findings after reviewing the Veteran's claims file. 

The Veteran also submitted a November 2013 private medical evaluation from Dr. J.W. (initials used to protect privacy).  Dr. J.W. opined that the issues with the Veteran's anterior teeth were more likely than not due to the trauma that occurred in 2000 while serving in the Army.   

The Board acknowledges that the medical opinions of record indicate that there is a connection between the Veteran's in-service trauma and dental disorder.  However, the evidence is unclear as to whether the Veteran experienced tooth loss due to loss of substance of body of maxilla or mandible without loss of continuity.  In this regard, a March 2000 service treatment record noted a probable alveolar fracture.  The December 2008 VA examiner noted that there was no loss of bone to the mandible or maxilla or hard palate.  However, the Veteran's private physician noted that there was mild bone loss associated with the mandibular anterior area.  The Board notes that the private physician diagnosed the condition as localized mild chronic periodontitis.  However, she did not fully address the in-service notation of probable alveolar fracture.  Therefore, the Board finds that a VA examination is necessary to determine whether there is any loss of teeth due to loss of substance of the body of the maxilla or mandible as a result of his claimed in-service dental trauma.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Lastly, the Board notes that additional evidence has been associated with the claims file since the most recent statement of the case (SOC), including service treatment records.  Although the Veteran's substantive appeal was filed after February 2, 2013, these records were obtained by VA rather than the Veteran.  Therefore, there is no automatic waiver of AOJ review.   

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should refer the Veteran's claim for service connection for a dental disorder for dental treatment purposes to the appropriate VAMC to determine if the Veteran meets the basic eligibility requirements of 38 C.F.R. § 17.161.  

If the VAMC determines that the Veteran meets the basic eligibility requirements of 38 C.F.R. § 17.161 and requests a determination from VBA, the claim should be adjudicated. 

2.  The AOJ should provide the Veteran with all outstanding, necessary notice for his claims. The letter should provide him with the relevant provisions pertaining to service connection for dental disorders for compensation purposes, including the regulations as amended in 2012.

3.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his dental disorder that are not already of record.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding VA medical records.  

4.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any current dental disorders that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file, including any service treatment records that are obtained, post-service medical records, and lay assertions. 

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation.  

After examination and review of the record, the examiner should:  

(a)  Identify all current dental disorders.

(b)  State whether the Veteran has loss of any teeth due to loss of substance of the body of the maxilla or mandible without loss of continuity.  

If so, the examiner must also address whether there is any lost masticatory surface for any tooth, and indicate whether it is restorable by suitable prosthesis.

(c)  State whether the Veteran has nonunion or malunion of the mandible, loss of whole or part of the ramus, loss of the condyloid process, or loss of any part of the hard palate.

(d)  For every diagnosed disorder, state whether it is at least as likely as not (50 percent or greater probability) that the disorder is etiologically related to the Veteran's active duty service, to include dental trauma.

In rendering his or her opinion, the examiner should consider all pertinent evidence of record, including the following: 1) the March 2000 service treatment record that noted the Veteran sustained facial trauma after being struck in the mouth while playing football; 2) the March 2000 service treatment record that noted a probable alveolar fracture; 3) the Veteran's May 2016 testimony; 4) the December 2008 VA examination report and April 2009 addendum opinion; and 5) the November 2013 private dental evaluation from Dr. J.W. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. As it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the entire claims file, must be made available to the examiner for review.

5.  The AOJ should review the examination report to ensure that it is in compliance with this remand.  If the report is deficient in any manner, the AOJ should implement corrective procedures.

6.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran should be furnished an SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




______________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


